DETAILED ACTION
Claims 1-7 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This Application filed on 11/04/2020 is a continuation of 16/547,120 filed on 08/21/2019 which is a continuation of 16/180,969 filed on 11/05/2018 which is a continuation of Application No. 15/168,432, filed on 5/31/2016 now U.S. Patent No. 9,849,114 B2, which is a division of Application No. 14/063,759 filed on 10/25/2013, which is a 371 of PCT/IL2012/050148 International Filing Date: 4/24/2012, which claims domestic priority based on the US Provisional Application No. 61/478,949 filed on 4/26/2011.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "0.08% to 0.8% of oxymetazoline" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 6 depends, requires the composition to contain 0.1% to 1% of oxymetazoline. Thus, it is unclear how the composition of claim 6 can have a lower concentration range of 0.08% when claim 1 requires at least 0.1% of oxymetazoline to be present in the composition.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al. (US 6,136,337) in view of Hunter et al. (US 2004/0192658 A1).
Kondo et al. teach a long-acting composition for rectal administration suitable for curing hemorrhoids or the like comprising an acrylic acid polymer, a vasoconstrictor, and a rectal tissue-curing agent (see abstract; column 1 lines 43-55).  Kondo et al. teach a preferred vasoconstrictor is oxymetazoline hydrochloride, and the preferred amount is 0.005 to 0.1% by weight, overlapping with the ranges as claimed in the instant claims 1 and 6 (see column 2, lines 27-38).  Kondo et al. also teach the composition is used as a suppository or an injection type ointment, wherein injection type ointments include creams, gels, etc. as claimed in the instant claims 5 (see column 2, line 66 to column 30).  Kondo et al. teach a base components for the suppository and for the injection ointments which are considered to meet the limitation of "at least one carrier, diluent, excipient, or combination thereof" as claimed in the instant claim 3.  Kondo et al. teach the composition is long-acting as claimed in the instant claim 4 (see abstract). 
Kondo et al. do not teach administering the oxymetazoline containing composition to treat fecal incontinence.
Hunter et al. teach causes of fecal incontinence include anorectal disease such as hemorrhoids (see page 22, section [0198]).  Hunter et al. also teach corrective measures for fecal incontinence are initially conservative and directed towards eliminating the underlying cause (if readily evident) (see page 22, section [0199]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat fecal incontinence by eliminating its underlying cause as taught by Hunter et al. by administering the composition for treating hemorrhoids containing oxymetazoline as taught by Kondo et al. One of ordinary skill in the art would have been motivated to treat fecal incontinence by eliminating its underlying cause as taught by Hunter et al. by administering the composition for treating hemorrhoids containing oxymetazoline as taught by Kondo et al. when the underlying cause is hemorrhoids.  One of ordinary skill in the art would have had a reasonable expectation of success in treating fecal incontinence by eliminating its underlying cause as taught by Hunter et al. by administering the composition for treating hemorrhoids containing oxymetazoline as taught by Kondo et al. because Hunter et al. teach that initially, corrective measurements towards treating fecal incontinence should be conservative and directed at eliminating the underlying cause.  Further, Hunter et al. also teach that one of the underlying causes of fecal incontinence is hemorrhoids. Thus, it would be obvious to treat fecal incontinence caused hemorrhoids by first treating the underlying cause, i.e. hemorrhoids. 
In regards to claim 7, while the cited prior art references do not teach the therapeutically effective amount of the composition comprising oxymetazoline is sufficient to treat fecal incontinence in the subject for at least 4 hours, this is considered to be a property of administering the oxymetazoline composition to a patient with fecal incontinence as instantly claimed.  Since the administration of the same therapeutically effective oxymetazoline composition to an overlapping patient population (i.e. patient with fecal incontinence caused by hemorrhoids) is obvious over Kondo et al. in view of Hunter et al., the administration of said composition must obviously be sufficient to treat fecal incontinence for at least four hours.   
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made. 

Claims 1, 3, and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rayment et al. (“Investigation of the distribution and function of α-adrenoceptors in the sheep isolate internal anal sphincter," British Journal of Pharmacology (2010) 160: 1727-140). 
Rayment et al. teach it has long been recognized that sympathetic activation of α-adrenoceptor contributes to the continence in man (see page 1728, left column).  Further, anal (topical) application of the selective α1-adrenoceptor agonist phenylephrine was found to cause a significant increase in resting anal pressure in both healthy volunteers and in patients with faecal incontinence, but only at higher concentrations 10%(w/w) for the latter patient population (see page 1728, left column).  Rayment et al. also teach an intra-anal 1% (w/w) gel preparation of L-erythro-methoxamine applied rectally increased the resting anal pressure in patients suffering from fecal incontinence, but that a 3% was increase with side effects (see page 1728, right column).  L-erythro-methoxamine is an isomer of methoxamine, which is a well-known α1-adrenoceptor agonist.  Rayment et al. further teach investigating the distribution of α-adrenoceptors in sheep internal anal sphincter (IAS) as a model for human tissue, and the valuation of imidazoline derivatives, including oxymetazoline, for treatment of faecal incontinence (see abstract; page 1736 Table 3).  Rayment et al. teach anti-α-adrenoceptor immunohistochemistry revealed similar distributions of the receptor in sheep and human IAS, and that both α1- and α2- adrenoceptors are expressed in sheep IAS (see abstract). Rayment et al. teach oxymetazoline did not distinguish between the α1- and α2- binding sites in competition binding with agonists (see page1733, Competition biding with agonists, Table 2).  Rayment et al. teach the imidazoline compounds, including oxymetazoline, caused concentration-dependent contractions of the anal sphincter (see abstract, page 1734, Contractile experiments; page 1736, Table 3).  Rayment et al. further teach the α1- and α2-adrenoceptors contribute (perhaps synergistically) to contractions elicited by the imidazoline derivatives, indicating said compounds may prove useful in the treatment of faecal incontinence (see abstract).  Rayment et al. teach that because many imidazoline derivatives have greater potency at both α-adrenoceptor sub-types compared to selective α1-adrenoceptor agonists, these agents could be effective at lower dosages, thereby reducing the propensity for local or systemic side effects (see page 1738, right column).  
Rayment et al. do not teach treating fecal incontinence in a subject in need thereof by administering a therapeutically effective amount of a composition consisting essentially of oxymetazoline or pharmaceutically acceptable salt thereof to a subject’s anal cavity, wherein the composition comprises 0.1% to 1% of oxymetazoline.  
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to treat fecal incontinence using the oxymetazoline taught by Rayment et al.  One of ordinary skill in the art would have been motivated to treat fecal incontinence using the oxymetazoline taught by Rayment et al. because Rayment et al. teach imidazoline compounds, such as oxymetazoline, may be useful in the treatment of faecal incontinence.  One of ordinary skill in the art would have had a reasonable expectation of success in treating fecal incontinence using the oxymetazoline taught by Rayment et al. because Rayment et al. teach oxymetazoline caused concentration-dependent contractions of the anal sphincter in the sheep internal anal sphincter (IAS) model for human tissue.  
Further, it would have been obvious to administer the oxymetazoline to the anal cavity using gel because Rayment et al. teach other adrenoceptor agonist are administered rectally, e.g. an intra-anal 1% (w/w) gel preparation of L-erythro-methoxamine was applied rectally.
While Rayment et al. do not teach explicitly teach the dosage of oxymetazoline as claimed in the instant claims 1 or 6, Rayment et al. teach that because many imidazoline derivatives have greater potency at both α-adrenoceptor sub-types compared to selective α1-adrenoceptor agonists, these agents could be effective at lower dosages, thereby reducing the propensity for local or systemic side effects.  Rayment et al. also teach 1% (w/w) gel preparation of L-erythro-methoxamine was applied rectally, wherein methoxamine is a well-known α1-adrenoceptor agonist.  Thus, it can be reasoned that, because oxymetazoline has potency at both α-adrenoceptor sub-types, it could be utilized at the same or lower dosage than the 1% (w/w) gel preparation of L-erythro-methoxamine taught by Rayment et al.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.   In re Aller, 220 F.2d 454, 105 U.S.P.Q. 223, 235 (C.C.P.A. 1955). 
In regards to claim 7, while the cited prior art does not teach the therapeutically amount of the composition is sufficient to treat fecal incontinence to the subject for at least 4 hours, this is considered to be a property of the composition applied to anal cavity of patient with fecal incontinence as claimed.  Since the oxymetazoline composition obvious over Rayment et al. meets the limitations for the instant claimed composition and is applied to the same patient population (patients with fecal incontinence) as instantly claimed, it must be sufficient to treat fecal incontinence for 4 hours.   
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  

Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rayment et al. (“Investigation of the distribution and function of α-adrenoceptors in the sheep isolate internal anal sphincter," British Journal of Pharmacology (2010) 160: 1727-140) as applied to claims 1, 3, and 5-7 in view of Berge et al. ("Pharmaceutical Salts,” Journal of Pharmaceutical Sciences, January 1977, 66(1): pp. 1-19).  
Rayment et al. is described supra as applied to claims 1, 3, and 5-7.  Rayment et al. do not teach a pharmaceutically acceptable salt of oxymetazoline is oxymetazoline chloride as claimed in the instant claim 2.  
Berge et al. teach the hydrochloride salt is the most prevalent pharmaceutical salt form that has been approved by the FDA due to simple availability and physiological reasons (see page 2, Potentially Useful Salts, Table I).  Berge et al. teach salt forms are used to alter the physical, chemical, and thermodynamic properties of the parent compound, such as dissolution and bioavailability (see page 2, Potentially Useful Salts). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hydrochloride salt form taught by Berge et al. for oxymetazoline, in the method of treating fecal incontinence obvious over Rayment et al.  One of ordinary skill in the art would have been motivated to use the hydrochloride salt form taught by Berge et al. for oxymetazoline, in the method of treating fecal incontinence obvious over Rayment et al. because Berge et al. teach salt forms are used to affect the properties of the parent composition, such as dissolution and bioavailability.  One of ordinary skill in the art would have had a reasonable expectation of success in using the hydrochloride salt form taught by Berge et al. for oxymetazoline, in the method of treating fecal incontinence obvious over Rayment et al. because Berge et al. teach is the most prevalent pharmaceutical salt form that has been approved by the FDA due to simple availability and physiological reasons.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  

Claims 1 and 3-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rayment et al. (“Investigation of the distribution and function of α-adrenoceptors in the sheep isolate internal anal sphincter," British Journal of Pharmacology (2010) 160: 1727-140) as applied to claims 1, 3, and 5-7 above in view of Utley et al. (US 2002/0115992 A1).
Rayment et al. is described supra as applied to claims 1, 3, and 5-7.  
Rayment et al. do not teach the oxymetazoline composition is one of a long acting composition, a controlled release composition, a slow release composition, a sustained release composition, a bioadhesive composition, and a mucoadhesive composition as claimed in the instant claim 4.  
Utley et al. teach systems and methods for applying a selected treatment agent into contact with tissue or in the region of a dysfunctional sphincter, such as in the case of fecal incontinence (see abstract).  Utley et al. teach the treatment agent can be a solution, gel, etc. and may be sustained release product such as a slow release gel (see page 4, section [0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a slow release gel as taught by Utley et al. in the method of treating fecal incontinence with an oxymetazoline gel applied to the anal cavity as obvious over Rayment et al.  One of ordinary skill in the art would have been motivated to employ a slow release gel as taught by Utley et al. in the method of treating fecal incontinence with an oxymetazoline gel applied to the anal cavity as obvious over Rayment et al. in order to provide treatment of fecal incontinence over a longer or controlled period of time.  One of ordinary skill in the art would have had a reasonable expectation of success in employing a slow release gel as taught by Utley et al. in the method of treating fecal incontinence with an oxymetazoline gel applied to the anal cavity as obvious over Rayment et al. because both Rayment et al. and Utley et al. teach gels for application to the anal cavity.  
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time it was made.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,849,114 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method, wherein the method treats fecal incontinence in a subject in need thereof, wherein the method comprises: administering a therapeutically effective amount of a composition consisting essentially of oxymetazoline or a pharmaceutically acceptable salt thereof to the subject’s anal cavity, to treat the fecal incontinence, wherein the composition consists essentially of 0.1 % to 1 % of oxymetazoline or a pharmaceutically acceptable salt thereof whereas the instant claims are directed to a method, wherein the method treats fecal incontinence in a subject in need thereof, wherein the method comprises: administering a therapeutically effective amount of a composition comprising oxymetazoline or a pharmaceutically acceptable salt thereof to the subject’s anal cavity, to treat the fecal incontinence, wherein the therapeutically effective amount of the composition comprises 0.1 % to 1 % of oxymetazoline or a pharmaceutically acceptable salt thereof.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are narrower than all that are recited in the patented claims 1-7, that is, claims 1-7 of the patent fall entirely within the scope of the instant claims 1-7 or, in other words, claims 1-7 are anticipated by claims 1-7 of the U.S. Patent No. 9,849,114 B2.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627